DETAILED ACTION
Claim Listing
As per MPEP 714 (c)(4) no text should be present when cancelling a claim.  Any further response should have proper format or will be considered non-compliant (see claim 5).

Claim Interpretation
The entirety of the text has been previously provided and will not be repeated.
Such claim limitations are: 
Temperature control system in claim 1
Product separation system in claim 1
Cooler in claim 5

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4, 6-14 and 16-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.   
The specification does not provide adequate description to support the terms:
Temperature control system in claim 1
Product separation system in claim 1
Cooler in claims 6 and 16

Claims 6 and 16 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  The term “cooler” is not in the specification.  The term has replaced “cooling system” but there is no specific explanation of cooler or cooling system to convey what is meant by the term.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4, 6-14, and 16-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11 require a reactor “configured to allow continuous flow” but it is not clear what structure or limitation “continuous flow” effects.  Specifically, support in the specification is include in [0024] and discusses that flow occurs continuously or periodically – but there is no special configuration, as described, related to one use or the other, therefore it would not be clear what the system being configured for continuous flow would mean in terms of the structure.

Temperature control system in claim 1
Product separation system in claim 1
Cooler in claims 6 and 16 invoke 35 U.S.C. 112(f). 
However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  
The specification only states the function of the temperature control system and it is indicated as a box in the figures, providing no guidance on the structure.
The product separation system includes a collection vessel but requires a ‘separation’ and indicates no structure that would be used for the same.  The system is described as including a ‘holding tank’ wherein the holding tank feeds into a ‘collection vessel’ [0020] or alternatively teaches that the separation system includes both the holding tank and the collection vessel, so it is further unclear if both elements are required per the ‘production separation system’.
The cooler has not defined attributes other than the effect of cooling, and is depicted as a strip (15) in the figures, which does not provide any insight into the actual structure or how it would produce cooling.
Therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b).
The entirety of the 112 rejection is included in the last rejection and not repeated.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takayama (2004/0238005).
Takayama teaches a microreactor system comprising:
- a reservoir, see 12;  while the use of “liquid” is an intended use of an apparatus, Takayama teaches a cleaning liquid which meets the requirements of a ‘carrier liquid”.
- a reactor conduit in fluid communication with the reservoir, see the pipe between the reservoir 12 and the valve 14,
- an injector in fluid communication with a reactant supply, see injector 18 that provides a  reactant,
- a product separation system configured to collect a product and in communication with the reactor conduit – separation system includes pipe leading to tank 15 and the tank, the system is being interpreted as including minimally a holding tank, and either meets the requirements wherein a holding tank is not specifically limited – the pipe exiting the tank meets the requirement of the collection vessel.
- a carrier return system – the system is interpreted under 112(f) as a conduit and pump, Takayama teaches conduit following pump 16 that leads back into reservoir 12.
	Regarding claim 22, the reactor/pipe has substantially constant width.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-14 and 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (2004/0250775) in view of Takahashi (2001/0046792) and alternatively in view of Johnson (2004/0043218).
Sakai teaches a microreactor system comprising:

- a reactor conduit in fluid communication with the reservoir, see any of the portions 22 or the process chamber 12 itself or showerhead 20 (both having first and second ends, wherein material flows in and out), and
- an injector in fluid communication with a reactant supply, see 30, which is able to feed the reactor conduit via 26, and
- a product separation system configured to collect a product and in communication with the reactor conduit – separation system includes pipe 16 and booster pump 11, the system is being interpreted as including minimally a holding tank, and either meets the requirements wherein a holding tank is not specifically limited (it is further noted that holding tank 22 of instant invention includes an entrance in the top and an also an exit – wherein the holding tank includes a valve, the mechanical pump (14) of Sakai meets the requirement of an item equivalent to a valve as a pump is understood to include an ability to shut off flow in the manner of valve.  Furthermore, the toxicity removing device (13) meets the requirement of the collection vessel.
	If it were determined that the product separation system requires a valve, the teachings of Johnson are applied.  Johnson teaches that it is useful in a CVD system to include a throttle valve in the exhaust line [0022].   It would have been obvious to one of ordinary skill in the art at the effective date of the invention to include the throttle valve 
- a carrier return system – the system is interpreted under 112(f) as a conduit and pump, Sakai teaches conduit 36 along with  pump 14 and/or the pressure rising pump [0069] taught as an alternative.  In regard to the use of “liquid”, the same arguments as made above apply wherein the use of a liquid is intended use of the apparatus.   The return system is operable to feed material back into the reservoir 26.
To an extent that separation is required, Sakai further teaches a separator 44.
	Sakai (and Johnson) teach all elements of the claims except the temperature control system positioned to actively affect the temperature of the reactor injector The injector is 30 and is a line that in Sakai is used to flow a gas such as O2 (see Figure 1 and related text).  Takahashi teaches that it is operable to include a heating unit (i.e. temperature control system) on a gas line that feeds oxygen into a CVD chamber ([0124] 102 per Fig. 6).  It would have been obvious to one of ordinary skill in the art at the effective date of the invention to apply the gas line heater of Takahashi on the gas line (30) of the CVD system of Sakai as Takahashi teaches that it is useful.   There is no specific description of a temperature control system as per the instant specification so the term is interpreted as any element that can impact the temperature of the injector.
	Regarding claims 2 and 12, the high frequency applicator 25 of Sakai would be understood to generate heat and therefore meet the requirements of the ‘second heating system’ as claimed.

	Regarding claims 3, 4, 9, 13, 14 and 20, the teachings are silent on the size of the conduits, but as per MPEP 2144.04 IV. A. a change/selection of size is obvious without a showing of criticality.  In this case it is further noted that the reactor conduit would be further/alternatively interpreted as including at least a portion of line 26, and further examiner takes official notice that it is known to run lines to such systems either from above or below such a system and to include a drop or rise of 10 feet or more would have been obvious to one of ordinary skill in the art without a showing of criticality of the claimed dimension.
	Regarding claims 6 and 16, the term “cooler” is interpreted under 112(f) as noted above, but is not associated with any further structure as claimed or per the specification.  It is noted that the carrier travels through any of the conduits/lines as per Fig. 1- the system is understood to be in atmosphere which is understood to effect airflow and/or conduction that would be understood to remove or add heat, thereby meeting the requirement of a ‘cooler’.  It is further noted that a “heating” or cooling system in either case would not be limited wherein the structure would allow for either heat to be added or removed.  Furthermore, the system is understood to be in an environment such as a clean room which would include laminar airflow that would specifically meet the claim requirements.  
	Regarding claims 7, 8, 17 and 18, the reactor conduit comprises the chamber, meeting the requirements of a “growth zone” though the term does not specifically limit 
  	Regarding claims 10 and 19, the claimed elements are described above for the product separation system – the further requirements of the claim are intended use of the apparatus and do not further define any structure and therefore the claimed elements are held as met by the prior art structure.
	Regarding claim 11, all elements of the claims are met by the teachings per claim 1 above.  
	Regarding claims 21 and 22, the reactor 12, showerhead 20 and supply 22 all have substantially constant width.  
	
	Claims 11-14 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (2004/0250775) in view of Johnson (2004/0043218).
The teachings of Sakai and Johnson are described above and will not be repeated.  All of the elements of the claim meet the limitation of claim 11, except that the temperature control system is not required and therefore Takahashi is not applied.

Claims 13, 14, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takayama (2004/0238005).
	Regarding claims 13, 14 and 20, the teachings are silent on the size of the conduits, but as per MPEP 2144.04 IV. A. a change/selection of size is obvious without a showing of criticality.  In this case it is further noted that the reactor conduit would be further/alternatively interpreted as including at least a portion of line 26, and further 
	Regarding claim 16, the term “cooler” is interpreted under 112(f) as noted above, but is not associated with any further structure as claimed or per the specification.  It is noted that the carrier travels through any of the conduits/lines as per Fig. 1- the system is understood to be in atmosphere which is understood to effect airflow and/or conduction that would be understood to remove or add heat, thereby meeting the requirement of a ‘cooling system’.  It is further noted that a “heating” or cooling system in either case would not be limited wherein the structure would allow for either heat to be added or removed.  Furthermore, the system is understood to be in an environment such as a clean room which would include laminar airflow that would specifically meet the claim requirements.  

	
Response to Arguments
Applicant's arguments filed 07/07/2021 have been fully considered but they are not persuasive. 
	In regard to the 112(f) interpretations, the definition as provided includes such cases where such interpretation is proper.  Applicants make no specific argument to the purported invalidity of the interpretation, rather than that the terms do not include means and therefore the arguments are not persuasive.  

	In regard to the temperature control system, a simple heater, for example, may be such a system, see claim 54 Freitag (2001/001663).  Therefore “temperature control system”, without any further guidance in the specification, is not interpreted as a “system that employs a temperature feedback loop with a controller” as argued by applicants.  Also, in instant [0007], it is stated “A temperature control system is positioned to actively heat or cool the injector”.  The suggestion of “positioning” implies a heater or cooling device because positioning of a feedback loop controller, for example, is not necessarily critical, thereby suggesting the interpretation is not as argued by applicants.  Also, a temperature control system does not connotate the same scope of limited structures as brakes, clamps, etc.
	The Office agrees that “heater” is sufficiently known and also supported and the 112(f) is hereby withdrawn.
	The term “cooler” is still interpreted under 112(f) and rejected as applied above.  The term is not so limited – a cooler is normally understood as a unit in which ice is place to keep items cooled, but the “cooling system” that is applied in the specification would have multiple interpretations such as potentially including a cooler but other systems such as one that blows gas/air over a unit or a heat exchanger.  

	Similar arguments are made over Sasaki and they are also not persuasive for the same reasons, as continuous is not specifically defined and furthermore does not actually limit the structure.  The use for cleaning or deposition does not make a difference wherein the claimed structure is taught.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A MILLER, JR whose telephone number is (571)270-5825.  The examiner can normally be reached on 8-5 (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH A MILLER, JR/Primary Examiner, Art Unit 1715